PER CURIAM:
Appellants challenge the district court’s award of attorney’s fees, pursuant to 42 U.S.C. § 1988 (1982), at a rate of $100 per hour to John T. Nockleby, Esquire. The amount of attorney’s fees awarded under § 1988 is within the discretion of the district court. See Webb v. Board of Education of Dyer County, — U.S. -, 105 S.Ct. 1923, 1928, 85 L.Ed.2d 233 (1985) (citing Hensley v. Eckerhart, 461 U.S. 424, 432, 103 S.Ct. 1933, 1938, 76 L.Ed.2d 40 (1983)). Upon consideration of the record, briefs, and oral argument, we conclude that the district court did not abuse its discretion and, accordingly, we affirm.
AFFIRMED.